

EXHIBIT 10.1


ELINEAR, INC. AND CERTAIN OF ITS SUBSIDIARIES
MASTER SECURITY AGREEMENT






To: Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
South Church Street
George Town
Grand Cayman, Cayman Islands


Date: February 28, 2005
 
To Whom It May Concern:
 
1.  To secure the payment of all Obligations (as hereafter defined), eLinear,
Inc., a Delaware corporation (the "Company"), each of the other undersigned
parties (other than Laurus Master Fund, LTD, "Laurus")) and each other entity
that is required to enter into this Master Security Agreement (each an
"Assignor" and, collectively, the "Assignors") hereby assigns and grants to
Laurus a continuing security interest in all of the following property now owned
by any Assignor, or in which any Assignor now has any right, title or interest
(the "Collateral"): all cash, cash equivalents, accounts, accounts receivable,
deposit accounts (including, without limitation, the Restricted Account (the
"Restricted Account") maintained at North Fork Bank (Account Name: eLinear,
Inc., Account Number: referred to in the Restricted Account Agreement)), and
specifically excluding such deposit accounts listed on Exhibit A attached hereto
and incorporated herein by reference (the "Other Deposit Accounts"), and
including inventory, equipment, goods, documents, instruments (including,
without limitation, promissory notes), contract rights, general intangibles
(including, without limitation, payment intangibles and an absolute right to
license on terms no less favorable than those current in effect among our
affiliates), chattel paper, supporting obligations, investment property
(including, without limitation, all equity interests owned by any Assignor),
letter-of-credit rights, trademarks, trademark applications, tradestyles,
patents, patent applications, copyrights, copyright applications and other
intellectual property in which any Assignor now have or hereafter may acquire
any right, title or interest, all proceeds and products thereof (including,
without limitation, proceeds of insurance) and all additions, accessions and
substitutions thereto or therefore. The parties acknowledge that the rights,
title and interest granted under this Security Agreement are subordinated to
previous security agreements granted by the Company and that certain
Intercreditor Agreement, dated on or about the date hereof. Except as otherwise
defined herein, all capitalized terms used herein shall have the meaning
provided such terms in that certain Securities Purchase Agreement between the
Company and Laurus, dated of even date herewith (the "Securities Purchase
Agreement"),
 
2.  The term "Obligations" as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Laurus arising under, out
of, or in connection with: (i) the Securities Purchase Agreement and the Related
Agreements (collectively, (the Securities Purchase Agreement and each Related
Agreement, "Documents"), and in connection with any documents, instruments or
agreements relating to or executed in connection with the Documents or any
documents, instruments or agreements referred to therein or otherwise, and in
connection with any other indebtedness, obligations or liabilities of any
Assignor to Purchaser, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise, in each case, irrespective of the genuineness,
validity, regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against any Assignor under Title 11, United States Code, including,
without limitation, obligations or indebtedness of each Assignor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case.
 
3.  Each Assignor hereby jointly and severally represents, warrants and
covenants to Laurus that:
 
(a)   it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and organized under the respective
laws of its jurisdiction of organization set forth on Schedule B, and each
Assignor will provide Laurus thirty (30) days' prior written notice of any
change in any of its respective jurisdiction of organization;
 
(b)  its legal name is as set forth in its respective Certificate of
Incorporation or other organizational document (as applicable) as amended
through the date hereof and as set forth on Schedule A, and it will provide
Laurus thirty (30) days' prior written notice of any change in its legal name;
 
(c)  its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide Laurus thirty (30) days' prior written
notice of any change in any of its organizational identification number;
 
(d)  it is the lawful owner of the respective Collateral and it has the sole
right to grant a security interest therein and will defend the Collateral
against all claims and demands of all persons and entities;
 
(e)  it will keep its respective Collateral free and clear of all attachments,
levies, taxes, liens, security interests and encumbrances of every kind and
nature ("Encumbrances"), except (i) Encumbrances securing the Obligations and
(ii) to the extent said Encumbrance does not secure indebtedness in excess of
$150,000 and such Encumbrance is removed or otherwise released within ten (10)
days of the creation thereof;
 
(f)  it will, at its and the other Assignors joint and several cost and expense
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;
 
(g)  it will not without Laurus’ prior written consent, sell, exchange, lease or
otherwise dispose of the Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $375,000
and only to the extent that:
 
(i)  the proceeds of any such disposition are used to acquire replacement
Collateral which is subject to Laurus’ first priority perfected security
interest, or are used to repay Obligations or to pay general corporate expenses;
and
 
(ii)  following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to Laurus to be held as cash collateral for
the Obligations;
 
(h)  it will insure or cause the Collateral to be insured against loss or damage
by fire, theft, burglary, pilferage, loss in transit and such other hazards as
customarily insured against by companies in similar businesses;
 
(i)  it will at all reasonable times allow Laurus or Laurus’ representatives
free access to and the right of inspection of the Collateral; and
 
(j)  such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves Laurus harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys' fees, that Laurus may sustain or
incur to enforce payment, performance or fulfillment of any of the Obligations
and/or in the enforcement of this Master Security Agreement or in the
prosecution or defense of any action or proceeding either against Laurus or any
Assignor concerning any matter growing out of or in connection with this Master
Security Agreement, and/or any of the Obligations and/or any of the Collateral
except to the extent caused by Laurus’ own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision).
 

 
4.  The occurrence of any event of default under the Note shall constitute an
"Event of Default" under this Master Security Agreement.
 


 
5.  Upon the occurrence of any Event of Default and at any time thereafter,
Laurus may declare all Obligations immediately due and payable and Laurus shall
have the remedies of a secured party provided in the Uniform Commercial Code as
in effect in the State of New York, this Agreement and other applicable law.
Upon the occurrence of any Event of Default and at any time thereafter, Laurus
will have the right to take possession of the Collateral and to maintain such
possession on our premises or to remove the Collateral or any part thereof to
such other premises as Laurus may desire. Upon Laurus’ request, each of the
Assignors shall assemble or cause the Collateral to be assembled and make it
available to Laurus at a place designated by Laurus. If any notification of
intended disposition of any Collateral is required by law, such notification, if
mailed, shall be deemed properly and reasonably given if mailed at least ten
(10) days before such disposition, postage prepaid, addressed to any Assignor
either at such Assignor’s address shown herein or at any address appearing on
Laurus’ records for such Assignor. Any proceeds of any disposition of any of the
Collateral shall be applied by Laurus to the payment of all expenses in
connection with the sale of the Collateral, including reasonable attorneys' fees
and other legal expenses and disbursements and the reasonable expense of
retaking, holding, preparing for sale, selling, and the like, and any balance of
such proceeds may be applied by Laurus toward the payment of the Obligations in
such order of application as Laurus may elect, and each Assignor shall be liable
for any deficiency. For the avoidance of doubt, following the occurrence and
during the continuance of an Event of Default, Laurus shall have the immediate
right to withdraw any and all monies contained in the Restricted Account or any
other deposit accounts in the name of the Assignor and controlled by Laurus and
apply same to the repayment of the Obligations (in such order of application as
Laurus may elect).
 
6.  If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys' fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at Laurus’ option, debited by
Laurus from the Restricted Account or any other deposit accounts in the name of
the Assignor and controlled by Laurus.
 
7.  Each Assignor agrees to join with Laurus in executing financing statements
or other instruments to the extent required by the Uniform Commercial Code in
form satisfactory to Laurus and in executing such other documents or instruments
as may be required or deemed necessary by Laurus for purposes of affecting or
continuing Laurus’ security interest in the Collateral. In the event of default,
and only while such default if continuing, each Assignor appoints Laurus, any of
Laurus’ officers, employees or any other person or entity whom Laurus may
designate as our attorney, with power to execute such documents in each of our
behalf and to supply any omitted information and correct patent errors in any
documents executed by any Assignor or on any Assignor’s behalf; to file
financing statements against us covering the Collateral (and, in connection with
the filing of any such financing statements, describe the Collateral as "all
assets and all personal property, whether now owned and/or hereafter acquire dæ
(or any substantially similar variation thereof)); to sign our name on public
records; and to do all other things Laurus deem necessary to carry out its
remedies under this Master Security Agreement in the event of default. Each
Assignor hereby ratifies and approves all acts of the attorney and neither
Laurus nor the attorney will be liable for any acts of commission or omission,
nor for any error of judgment or mistake of fact or law other than gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). This power being coupled
with an interest, is irrevocable so long as any Obligations remains unpaid.
 
8.  No delay or failure on Laurus’ part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Laurus shall have the right to
enforce any one or more of the remedies available to Laurus, successively,
alternately or concurrently.
 
9.  This Master Security Agreement shall be governed by and construed in
accordance with the laws of the State of New York and cannot be terminated
orally. All of the rights, remedies, options, privileges and elections given to
Laurus hereunder shall inure to the benefit of Laurus’ successors and assigns.
The term "Laurus" as herein used shall include Laurus, any parent of Laurus’,
any of Laurus’ subsidiaries and any co-subsidiaries of Laurus’ parent, whether
now existing or hereafter created or acquired, and all of the terms, conditions,
promises, covenants, provisions and warranties of this Agreement shall inure to
the benefit of each of the foregoing, and shall bind the representatives,
successors and assigns of each Assignor. Laurus and each Assignor hereby (a)
waive any and all right to trial by jury in litigation relating to this
Agreement and the transactions contemplated hereby and each Assignor agrees not
to assert any counterclaim in such litigation, (b) submit to the nonexclusive
jurisdiction of any New York State court sitting in the borough of Manhattan,
the city of New York and (c) waive any objection Laurus or each Assignor may
have as to the bringing or maintaining of such action with any such court.
 
10.  It is understood and agreed that any person or entity that desires to
become an Assignor hereunder, or is required to execute a counterpart of this
Master Security Agreement after the date hereof pursuant to the requirements of
any Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and (z) taking all actions as specified in this Agreement as
would have been taken by such Assignor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to
Laurus and with all documents and actions required above to be taken to the
reasonable satisfaction of Laurus.
 


--------------------------------------------------------------------------------





 
11.  All notices from Laurus to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.
 
Very truly yours,
 


 
eLinear, Inc.     NetView Technologies, Inc.
 
By: ____________________   By: ____________________
 
Name: Michael Lewis    Name: __________________
 
Title: Chief Executive Officer  Title: ___________________
 
Address: 2901 West Sam Houston Pkwy  Address: 2901 West Sam Houston Pkwy _______
 
Suite E-300      Suite E-300
 
Houston, Texas 77043________________  Houston, Texas 77043  
 


 
NewBridge Technologies, Inc.  TanSeco Systems, Inc.
 
By: ____________________   By: ____________________
 
Name: __________________   Name: __________________
 
Title: ___________________   Title: ___________________
 
Address: 2901 West Sam Houston Pkwy  Address: 2901 West Sam Houston Pkwy _______
 
Suite E-300      Suite E-300
 
   Houston, Texas 77043_____ Houston, Texas 77043
 


 
ACKNOWLEDGED:
 


 
LAURUS MASTER FUND, LTD.
 


 
By:______________________
 
Name:
 
Title:
 
Address:
 


 




 

